The President reported that * uthe court, being unanimously of opinion that the judges of this court, or any one of them, have the power to award injunctions, after a refusal thereof by the chancellor, in the case provided for by the second section of the act of the 27th of January, 1810, ‘ authorizing the superior courts of law and chancery to issue writs of certiorari in certain cases, and for other purposes,’ (Sessions Acts of 1799, c. 11. s. 2.) is yet of opinion that such power has not been given to this court: and, on this ground, without considering the merits of the bill, the application is rejected.”